Per Cwriam:

Prank Peterson was convicted in the police court of the city of Ottawa upon a charge of violating a city ordinance which prohibits persons from performing any labor other than household offices of daily necessity or works of necessity or charity on the first day of the week, commonly called Sunday, and which forbids any person to keep open his place of business for the purpose of pursuing his usual vocation upon that day, except in cases of necessity or for charitable purposes. The ordinance is substantially a reenactment of the law of the state, as found in §§ 255 and 256 of the act regulating crimes and punishments. From this conviction he appealed to the district court, where he was again found guilty, and adjudged to pay a fine of five dollars and the costs of prosecution, and to stand committed until the fine and costs were paid. For the purpose of reversing that judgment, he attempts to bring the case to this court by petition in error and transcript of the record.
This court is without jurisdiction to review the rulings of the district court, as the case is a criminal one and can be brought to this court by appeal and upon notice to the clerk and prosecuting attorney only, and cannot be by petition in error. (Neitzel v. City of Concordia, 14 Kas. 447; McLean v. The State, 28 id. 372; The State v. Teissedre, 30 id. 210.)
The petition in error will be dismissed.